                     CASE 0:19-cv-01820-MJD-BRT Document 97 Filed 03/09/20 Page 1 of 1

                                        UNITED STATES DISTRICT COURT
                                                    DISTRICT OF MINNESOTA

                                                     MOTION HEARING
Insignia Systems, Inc.,                                                            COURT MINUTES
                                                                                 BEFORE: Becky R. Thorson
                             Plaintiff,                                            U.S. Magistrate Judge
v.
                                                                     Case No:        19cv1820 (MJD/BRT)
News Corporation; News America Marketing FSI                         Date:           March 9, 2020
L.L.C.; News America Marketing In-Store                              Location:       St. Paul, Courtroom 6A
Services L.L.C.,                                                     Court Reporter: Erin Drost
                                                                     Hearing Time Commenced: 1:30 p.m.
                             Defendants.                             Hearing Time Concluded: 2:34 p.m.
                                                                     Time in Court: 1 Hours & 4 Minutes


     APPEARANCES:
       For Plaintiff:            Gloria Park, Esq., Mark Musico, Esq., Susman Godfrey LLP;
                                 Jerry W. Blackwell, Esq., Blackwell Burke PA

       For Defendants:           Jane B. O’Brien, Esq., Paul, Weiss, Rifkind, Wharton & Garrison LLP
                                 Nicole M. Moen, Esq., Fredrikson & Byron, PA

       Hearing on:               Plaintiff’s Motion to Compel Production of Documents (Doc. No. 86).

       IF MOTION IS RULED ON PLEASE INCLUDE DOCUMENT NUMBER AND TITLE APPEARING IN CM/ECF:
       n/a



     ORDER TO BE SUBMITTED BY:                              COURT          PLAINTIFF  DEFENDANT

     Motion taken under advisement as of: March 9, 2020

     X ORDER TO BE ISSUED  NO SEPARATE ORDER TO BE ISSUED  R&R TO BE ISSUED  NO R&R TO BE ISSUED

      Exhibits retained by the Court      Exhibits returned to counsel



                                                                                                       s/ James Sadkovich
                                                                                                    Signature of Law Clerk
